PER CURIAM: *
Eduardo V. Ontiveros, federal prisoner # 67193-080, appeals the district court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a sentencing reduction based on Amendment 782 to the Sentencing Guidelines. On February 24, 2017, before this case was decided, Ontiveros was released from federal custody. ‘Where a defendant has begun serving a term of supervised release, the appeal of the denial of his § 3582(c)(2) motion is moot.” United States v. Booker, 645 F.3d 328, 328 (5th Cir. 2011). Accordingly, the appeal is DISMISSED AS MOOT, and counsel’s motion for leave to withdraw is DENIED as unnecessary.

 Pursuant to 5th Cíe. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.